Citation Nr: 0725181	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 through 
March 1971, and from April 1975 through October 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
a compensable initial rating for erectile dysfunction.  The 
RO received a notice of disagreement in March 2003, and a 
statement of the case (SOC) was issued in April 2004.  A 
substantive appeal was received in May 2004.


FINDING OF FACT

The veteran does not have a deformity of the penis in 
combination with erectile dysfunction.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's erectile dysfunction have not been met.  See 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.1-4.14, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In October 2002, 
the RO provided the veteran with notice in accordance with 
the VCAA.  The veteran clearly understood he could submit 
evidence on his own behalf, as he submitted numerous private 
medical records.  The veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), but the Board notes that 
the veteran was granted service connection for erectile 
dysfunction, and Dingess is therefore inapplicable to the 
claim for a compensable initial rating.  Thus, the veteran 
was not prejudiced by this lack of notice.

Although the veteran's representative contends he was not 
properly informed about the element of deformity in rating 
his disability, the Board notes that the veteran demonstrated 
actual knowledge of this element since he submitted a May 
2004 statement that his penis is deformed.  Furthermore, as 
the claim for a compensable initial rating for erectile 
dysfunction is downstream from the claim for service 
connection for erectile dysfunction, further VCAA notice is 
not required.  See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
are obtained and associated with the claims file.  The 
veteran submitted private medical records and these are 
associated with the claims file.  He was afforded a VA 
examination.  The veteran had an opportunity to submit any 
additional evidence and to identify any relevant evidence.  
Other than the records discussed below, the veteran did not 
identify any outstanding VA records.

The veteran stated in May 2004 that records from a physician 
at the Miami VA Medical Center (VAMC) would support his 
contention that his penis was deformed.  However, the record 
establishes that the veteran has not received treatment from 
Miami VAMC for erectile dysfunction since he filed this claim 
in August 2002.  He was only seen at the Miami VAMC for VA 
examinations in December 1989 and January 2003 and did not, 
in response to VA requests for information about treatments 
at VA facilities, indicate treatment at the Miami VAMC.  
Furthermore, the veteran does not allege that the Miami VAMC 
records referenced in the May 2004 statement disclose 
treatment rendered since the claim on appeal was submitted in 
August 2002, and there is no indication in the record that 
there might be VA clinical records about the veteran's 
medical condition during the pendency of this claim.  The 
veteran has personally submitted private medical records of 
treatment subsequent to filing the claim, and these records 
show no deformity.  Therefore, the Board finds that VA does 
not need to attempt to obtain records from the Miami VAMC.

If there was any defect in compliance with the VCAA, the 
record establishes that the veteran is not prejudiced 
thereby.  The veteran was afforded a meaningful opportunity 
to participate in the adjudication of the claim for service 
connection.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.

Compensable Initial Rating for Erectile Dysfunction

The veteran is appealing the initial noncompensable rating 
assigned to service-connected erectile dysfunction.  This 
rating was assigned following the grant of service connection 
in a February 2003 rating decision, affective August 2002.  
He is receiving special monthly compensation under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use 
of a creative organ and prostate cancer is rated 40 percent 
disabling.

Aside from a noncompensable rating, the only other rating 
provided for by Diagnostic Code 7522 is a rating of 20 
percent.  A 20 percent rating requires a showing of deformity 
of the penis, combined with loss of erectile power.  No other 
diagnostic code provision is more appropriate to rate the 
veteran's disability.  There is no evidence that he has had 
removal of half or more of his penis, or that glans have been 
removed, such that would warrant consideration under 
Diagnostic Codes 7520 or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.

The medical evidence establishes that the veteran does not 
have a deformity of his penis.  Two competent medical 
providers have found no deformity of the penis.  A VA 
examination in January 2003 found bilaterally descended 
testes, circumcised phallus, and that the veteran's penis was 
somewhat fibrotic, but otherwise noted no abnormalities of 
the penis.  Also, in March 2005, Dr. Tercilla found normal 
bilaterally descended testicles and no lesions on the penis.  
The only evidence suggesting the veteran's penis is deformed 
is his May 2004 statement, and while he is certainly 
competent to testify as to his own symptoms, determinations 
of medical diagnoses such as deformity must be made by a 
medical provider.  Compare Barr v. Nicholson, No. 04-0534 
(Vet. App. June 15, 2007) with Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Since there is no deformity of the penis, the Board finds the 
veteran's claim for a compensable initial rating for erectile 
dysfunction must be denied.


ORDER

The appeal for a compensable initial rating for erectile 
dysfunction is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


